Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Sicvol et al. (US 2005/0131408).
 	Regarding claim 1, Sicvol et al. disclose a sleeve (10) adapted to reinforce a bone anchor (e.g. 100, figure 5), the sleeve comprising a body (12) including a first sleeve arm (see figure below) and a second sleeve arm (see figure below) extending longitudinally along opposing sides of a longitudinal bore (24) open at a distal end (22) of the sleeve, the first and second sleeve arms separated by first and second sleeve slots (60), the first and second sleeve slots aligned across the longitudinal bore to receive a connecting member therethrough (figures 2 and 4); a lock (14) coupled to the body and releasably securable to a channel of a head of the bone anchor to secure the sleeve to the anchor (figure 11C), wherein the lock is positioned exterior to and at least partially surrounds the body (figures 1, 3-4, 7, 11A-11C); and an actuator (40) operable between a locked and an unlocked position (¶38), the actuator including internal threading (42), the actuator configured to move the lock to engage the channel when the actuator is moved from the unlocked position to the locked position (¶38, figures 11A-11C).
 	However, Sicvol et al. disclose the actuator is connected to the lock and operable between the locked and unlocked position (¶38), the internal threading of the actuator is complementary to external threading of the lock (44) to adjust the longitudinal displacement between the lock and body (¶38).
 	It would have been obvious to on of ordinary skill in the art at the time of filing to have constructed the actuator to connect to the body in an operable manner to lock and unlock  with the body through internal threading of the actuator engaging external threading of the body to adjust the longitudinal displacement between the lock and body as it is a known alternative manner to adjust the longitudinal displacement between the lock and body of the sleeve and would perform equally well with the threaded connection between the actuator and body versus the actuator and lock.
 	Regarding claim 2, Sicvol et al. disclose the longitudinal bore is configured to receive extended tab portions of the head of the anchor therein (figure 7, ¶47).

Allowable Subject Matter
Claims17-21 are allowed.
Claims 3-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00. 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775